Joseph A. Liohtewthax., J.
This is an action tried by the court upon a submission of a controversy pursuant to subdivision (a) of rule 3222 of the Civil Practice Law and Rules.
Plaintiff wife sues defendant husband to recover $422.68 for medical bills incurred during illness and hospitalization.’ Plaintiff claims defendant is liable pursuant to the provisions of paragraph “9” of the separation agreement entered into between the parties on September 2,1961, which reads as follows: ‘ ‘ The husband presently maintains hospitalization, surgical and major medical insurance for himself and his wife and children and will continue to maintain such coverage for the wife and children during such periods as he is required to make support payments. If the wife is able and does obtain such insurance by virtue of employment, then the husband will be relieved of this obligatioin with respect to her, except to pay her premiums on such coverage, if any. ’ ’
It appears that as a result of an illness certain medical bills were incurred in excess of $422.68 and the entire amount of the bills were turned over to the defendant husband who, in turn, transmitted them to his insurance carrier, which paid the bills to the extent of their coverage, leaving an unpaid balance due in the sum of $422.68, for which the plaintiff claims payment by virtue of said paragraph in the agreement.
Defendant claims that his sole obligation under the separation agreement was to maintain the insurance in effect at the time of the execution of the agreement, as set forth above.
After considering all of the facts submitted by the parties, it is the opinion of this court that the contract is clear and unambiguous, and that the sole obligation of defendant was to maintain the insurance, which was in effect at the time of the execution of the agreement on September 2, 1961; and for this court to find in favor of plaintiff would in effect constitute a rewriting of the agreement entered into by the parties.
Under the circumstances, judgment is directed in favor of defendant dismissing the complaint.